DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  The respective modules configured to and units configured to recited in claims 6-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second telephone number" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-5 are also rejected because of their dependency on claim 1
	Claims 6-15 plainly parallel claims 1-5 above.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Each of the independent claims recites steps that conclude with determining the searched service record as a target service record that matches with the target scoring information. 

This judicial exception is not integrated into a practical application because, in particular, the claims only recite modules and a processor.  These modules and processor performing the steps are recited at a high-level of generality (i.e., as a generic 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using modules and a processor to perform all of the claimed steps amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claims are not patent eligible.
All of the dependent claims when analyzed and each taken as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only further describe the abstract idea and fail to establish that the claims are not directed to an abstract idea; for example, they only further limit/describe the searching and matching processes discussed above.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (Meyer; US 2014/0229238 A1; cited by the applicant and applied for the first time in the present application) or SERVICE BUREAU PTE. LTD. (WO 2015/121832 A1; cited by the applicant and applied for the first time in the present application) or Aleksin et al. (Aleksin; US 2014/0171034 A1; cited by the applicant and applied for the first time in the present application) or Gates et al. (Gates; US 2010/0332287 A1; cited by the applicant and applied for the first time in the present application).
Regard claim 1, each of Meyer or SERVICE BUREAU PTE. LTD. or Aleksin or Gates discloses:  A scoring information matching method, comprising: 
obtaining target scoring information and a target scoring message which corresponds to the target scoring information [Meyer:  para 0030, para 0047, para 0066, para 0067, para 0071, para 0072, para 0078, fig 9, fig 15] [SERVICE BUREAU PTE. LTD.:  abstract, pg 47 line 3 - pg 48 line 3, claim 1] [Aleksin:  para 0112, para 0130, para 0131, para 0147] [Gates:  para 0012, para 0065, claim 1];
obtaining a first telephone number which sends out the target scoring message [Meyer:  para 0047, para 0063, para 0064, para 0075, fig 16] [SERVICE BUREAU PTE. 
obtaining the second telephone number which sends out the target scoring information [Meyer:  para 0063, para 0064, para 0075] [SERVICE BUREAU PTE. LTD.:  abstract, pg 42 lines 9 - 17, pg 43 lines 13-16] [Aleksin:  para 0157] [Gates:  para 0065, claim 1]; 
extracting a first identity number from the first telephone number [Meyer:  para 0057] [SERVICE BUREAU PTE. LTD.:  pg 42 lines 9-17, pg 49 lines 15-26, claim 1] [Aleksin:  para 0135, para 0255] [Gates:  para 0060];
searching in preset service records for a service record of which an identity number is the same as the first identity number, a telephone number of a recipient of a corresponding scoring message is the same as the second telephone number, and a transmission time of the corresponding scoring message satisfies a preset condition [Meyer:  para 0048, para 0055, para 0070, para 0104, para 0112, para 0113, para 0116, claim 24] [SERVICE BUREAU PTE. LTD.:  pg 43 lines 13-16, pg 44 lines 21 - 34, pg 47 line 30 - pg 48 line 3, pg 50 lines 13-24, fig 23, claim 1, claim 4] [Aleksin:  para 0113, para 0152, para 0157, para 0165, para 0166, para 0167, para 0168, para 0191] [Gates:  para 0033, para 0035, para 0045, para 0054, para 0060, para 0062, para 0065]; and 
determining the searched service record as a target service record that matches with the target scoring information [Meyer:  para 0064, para 0078, para 0112, para 0113] [SERVICE BUREAU PTE. LTD.:  abstract, pg 43 lines 13-16, pg 50 lines 13-24, 

Regarding claims 2 and 3, see [Meyer:  para 0048, para 0055, para 0070, para 0104, para 0112, para 0113, para 0116, claim 24] [SERVICE BUREAU PTE. LTD.:  pg 43 lines 13-16, pg 44 lines 21 - 34, pg 47 line 30 - pg 48 line 3, pg 50 lines 13-24, fig 23, claim 1, claim 4] [Aleksin:  para 0113, para 0152, para 0157, para 0165, para 0166, para 0167, para 0168, para 0191] [Gates:  para 0033, para 0035, para 0045, para 0054, para 0060, para 0062, para 0065].

Regarding claims 4 and 5, see [Meyer:  para 0064, para 0078, para 0112, para 0113] [SERVICE BUREAU PTE. LTD.:  abstract, pg 43 lines 13-16, pg 50 lines 13-24, claim 1, claim 4, claim 18] [Aleksin: para 0165, para 0166, para 0167, para 0191] [Gates:  para 0060, para 0062, para 0065, claim 3].

Claims 6-15 plainly parallel claims 1-5 above.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Eilbacher et al. teach determining whether the customer experience of the caller was satisfactory or unsatisfactory.  Perrella et al. teach client survey systems and methods using caller identification information.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY S HONG/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        

March 25, 2021